Citation Nr: 0032756	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-03 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bladder cancer.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for anxiety.

4.  Entitlement to service connection for degenerative and 
disc joint disease, lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to May 1967.  
This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the New Orleans, Louisiana 
Department of Veterans Affairs (VA) Regional Office (RO).  
The issue of service connection for bladder cancer, 
depression, and anxiety, is the subject of a remand 
immediately following this decision.

The Board notes that the veteran has submitted claims for 
cancer of the prostate, HTN, arthritis, a respiratory 
condition described as a severe cough, hypercholesterolemia, 
and a spine disability in a September 2000 statement.  In 
addition, he stated that he has children born with severe 
birth defects.  These matters are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In an October 1998 rating decision, the RO denied service 
connection for bladder cancer, benign prostatic hypertrophy 
(BPH), hypertension (HTN), arthritis, hypercholesterolemia, 
depression, anxiety, disability of the spine, and a 
respiratory condition manifested by a cough.

2.  The RO notified the appellant of the October 1998 
decision by a letter dated October 20, 1998.

3.  In November 1998, the appellant filed a notice of 
disagreement in which he stated that he was appealing the 
denial of service connection for bladder cancer, depression, 
and anxiety.  He further stated that he continued to have 
problems with hypertension, arthritis, hypercholesterolemia, 
spine problems, and a respiratory condition.

4.  On January 11, 1999, the RO issued a statement of the 
case identifying the issues as service connection for bladder 
cancer, BPH, HTN, arthritis, hypercholesterolemia, 
depression, anxiety, disability of the spine, and respiratory 
condition manifested by a cough.

5.  The veteran filed a substantive appeal in January 1999, 
but discussed only the issues of his cancer, depression, and 
anxiety.

6.  On June 23, 1999, the RO issued a statement of the case 
identifying the issues as service connection for bladder 
cancer, depression, anxiety, and degenerative and disc joint 
disease, lumbar spine.

7.  The veteran did not file a substantive appeal as to the 
issue of entitlement to service connection for degenerative 
and disc joint disease, lumbar spine, which was decided in 
the October 1998 decision-either within 60 days of the 
issuance of the supplemental statement of the case or within 
one year of the notice of that rating decision.


CONCLUSION OF LAW

There is no appeal pending before the Board concerning the 
issue of entitlement to service connection for degenerative 
and joint disc disease, lumbar spine.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review of an RO decision is initiated by a timely 
filed Notice of Disagreement (NOD) and completed by a timely 
filed substantive appeal after a Statement of the Case (SOC) 
is furnished.  38 U.S.C.A. § 7105(a), 38 C.F.R. § 20.200.  An 
NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  38 C.F.R. 
§ 20.201.  A substantive appeal consists of a properly 
completed VA Form 9 "Appeal to the Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  A substantive appeal must 
be filed within 60 days of the date that the agency of 
original jurisdiction mails the SOC to the appellant, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b).  A substantive appeal postmarked prior to the 
expiration of the applicable time period will be accepted as 
timely filed.  In the event that the postmark is not of 
record, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by VA.  
38 C.F.R. § 20.305.

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC 
and any prior supplemental SOC.  The Board will construe such 
argument in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination or determinations being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in an SOC or 
supplemental SOC which is not specifically contested.  Proper 
completion and filing of a substantive appeal are the last 
actions the appellant needs to take to perfect an appeal.  
38 C.F.R. § 20.202.  A decision as to the adequacy of 
allegations of error of fact or law in a substantive appeal 
will be made by the Board.  When the Board raises the issue 
of adequacy of the substantive appeal, the appellant and his 
representative, if any, will be given notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument on the question.  The date of 
mailing of the notice will be presumed to be the same as the 
date of the letter of notification.  38 C.F.R. § 20.203.

On October 20, 1998, the RO notified the veteran of its 
decision denying service connection for, inter alia, a 
disability of the spine.  The veteran filed a timely NOD in 
November 1998, in which he stated he was appealing the issues 
of denial of service connection for bladder cancer, 
depression, and anxiety.  He further stated that he continued 
to have spine problems.  On January 11, 1999, the RO 
furnished him a SOC in which it addressed, inter alia, the 
issue of service connection for a disability of the spine.  
The RO advised him in an accompanying letter that to perfect 
his appeal he must file a substantive appeal within 60 days 
or within the remainder of the one-year period from the date 
of the letter notifying him of the action he had appealed.  
In January 1999, the veteran filed a VA Form 9 in which he 
discussed only his claims for service connection for cancer, 
depression, and anxiety.  He did not make any assertions of 
error of law or fact concerning service connection for a 
spine disability.  In June 1999, the RO issued a supplemental 
SOC (SSOC) of the case in which it addressed, inter alia, the 
issue of service connection for degenerative and disc joint 
disease, lumbar spine.  The RO advised him in an accompanying 
letter that, if there was an issue in the SSOC no included in 
a previously submitted substantive appeal, the veteran must 
respond within 60 days to perfect his appeal of the new 
issue.  No other written communication from the veteran was 
received within 60 days of this SSOC or within the year after 
the notice of the October 1998 rating decision was mailed 
which sufficed as a substantive appeal concerning the issue 
of service connection for degenerative joint and disc joint 
disease.

In a letter dated September 12, 2000, the Board informed the 
appellant that the substantive appeal received in January 
1999 did not allege specific errors of law or fact with 
respect to the issue of service connection for a disability 
of the spine, identified in the December 1998 SOC (of which 
notice was given to the veteran January 11, 1999) as a 
disability of the spine, and in the June 1999 SSOC as 
degenerative and disc joint disease, lumbar spine.  The Board 
informed the appellant that pursuant to 38 C.F.R. § 20.203 he 
was given 60 days from the date of the letter to present a 
written argument or to request a hearing to present oral 
arguments in support of his appeal of this issue.  The 
veteran responded with a statement dated in September 2000 
that he wished to appeal all the disabilities listed on the 
December 1998 SOC.  However, he did not discuss any 
assertions of error of law or fact concerning the issue of 
service connection for degenerative and disc joint disease, 
lumbar spine, nor did he provide any reasons or 
justifications why he was prevented from doing so in a timely 
fashion.

The veteran had until October 20, 1999, to file a timely 
substantive appeal or a request for an extension of time 
concerning the issue of service connection for degenerative 
and disc joint disease, lumbar spine, decided in the October 
2, 1998 rating decision (then described as a disability of 
the spine), of which he was given notice October 20, 1998.  
This date-one year from the date of notification of the 
action appealed-is the later of the two dates set out in 
38 C.F.R. § 20.302(b).  

The Court has held that it was proper for the Board to 
dismiss the appeal of a veteran who did not file a timely 
substantive appeal and did not request prior to the 
expiration of the time limit for such filing an extension of 
time within which to file a substantive appeal.  See Roy v. 
Brown, 5 Vet. App. 554 (1993).  The Court opined that the 
Secretary was correct in arguing that the "formality" of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a NOD and a formal appeal.  Id. at 555.

To summarize, with respect to the issue of entitlement to 
service connection for a disability of the spine, later 
described as degenerative and joint disease, lumbar spine, 
the substantive appeal received in January 1999 does not 
contain allegations of error of fact or law as to such issue.  
Further, he did not respond with a substantive appeal as to 
this issue following the June 1999 SSOC.  The appellant was 
so informed and given 60 days to present argument or request 
a hearing.  Although he responded, he provided neither 
allegations of error of fact or law as to the issue, or 
argument as to why he was prevented from doing so in a timely 
fashion.  The Board finds that no adequate substantive appeal 
has been timely filed with respect to this issue.  
Accordingly, the Board lacks jurisdiction regarding the 
aforesaid issue.  The claim with respect to this issue is 
dismissed.



ORDER

The appeal of the denial of entitlement to service connection 
for degenerative and disc joint disease, lumbar spine, is 
dismissed.


REMAND

As noted above, the veteran seeks entitlement to service 
connection for bladder cancer, depression, and anxiety.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 



